DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 07/02/2020.
Claims 21-38 are pending of which claims 21 and 31 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2020 and 02/03/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 28 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach “wherein the set of packet header values comprises source and destination network layer addresses, source and destination transport layer port number, and a transport layer protocol”, as 28 and 37.  These limitations, in combination with the remaining limitations of claim(s) 28 and 37, is/are not taught nor suggested by the prior art of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are  rejected on the ground of nonstatutory double patenting over claims 1-18 of U.S. Patent No. 9912616,  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

Instant Application # 16883639
Patent # 9,912,616
21. For a first managed forwarding element (MFE), a method comprising: receiving a packet from a data compute node that connects to the MFE, the packet having a destination address that corresponds to a data compute node in a remote network; determining (i) a group of MFEs that form a bridge cluster for sending packets to the remote network and (ii) a plurality of tunnel endpoints for the group of MFEs, wherein each MFE in the group has at least one of the plurality of tunnel endpoints; selecting one of the plurality of tunnel endpoints as a destination tunnel endpoint for the packet; and encapsulating the packet with a source tunnel endpoint associated with the first MFE and the selected destination tunnel endpoint. 

1. For a first managed forwarding element (MFE), a method comprising: receiving a packet from a data compute node that connects to the MFE, the packet having a destination address that corresponds to a data compute node in a remote network; mapping (i) the destination address to a group identifier for a group of at least two MFEs that form a bridge cluster for sending packets to the remote network and (ii) the group identifier for the bridge cluster to a list of tunnel endpoints comprising a plurality of tunnel endpoints for the group of MFEs, wherein each MFE in the bridge cluster has at least one of the plurality of tunnel endpoints and operates as a separate forwarding element that connects to both the remote network and a local network of the first MFE; selecting one of the plurality of tunnel endpoints as a destination tunnel endpoint for the packet; and encapsulating the packet with a source tunnel endpoint associated with the first MFE and the selected destination tunnel endpoint.



Claims 22-38 are rejected using a similar table as shown above.

In view of the above application, since the subject matters recited in the claims 21-38 of the instant application were fully disclosed in and covered by the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US 2015/0124821) in view of Hyoudou et al (US 2016/0218975).
Regarding claim 21 and 31, Chu’821 discloses for a first managed forwarding element (MFE) (see fig.6, which shows VTEP 604  as forward element and also AS 602 considered as forward element, see para.0081, which discusses VTEP 604C may forward the encapsulate packet…, Thus VTEP is considered as forward element, see para.0071, which discusses access switches 602A, 602B themselves may have a VTEP capability and have their tunnel endpoint addresses, see fig.10-11) and non-transitory computer readable medium (see para.0041, see claim 9), a method comprising: receiving a packet from a data compute node(see fig.6 & see para.0080, which discusses packet originating from host 606Cas data compute node and destined to host 606F, see fig.10, 1002) that connects to the MFE (see fig.6,which shows host 606C that connects to VTEP 604C), the packet having a destination address  that corresponds to a data compute node in a remote network(see fig.6 & see para.0080, which discusses packet originating from host 606Cas data compute node and destined to host 606F as data compute node in a remote network, see para.0075,  see fig.10, 1002); 
determining (i) a group of MFEs (that form a bridge cluster) for sending packets to the remote network(see fig.7 & see para.0075-0076, determine group of VTEPs as MFEs for sending packet , VTEP10.1.1.4 and 10.1.1.8 are considered as group of VTEPs for sending packets) and (ii) a plurality of tunnel endpoints for the group of MFEs(see fig.6 & see para0025, which shows each vtep with tunnel endpoint) , wherein each MFE in the group has at least one of the plurality of tunnel endpoints(see fig.6 & see para0025, which shows each vtep with one tunnel endpoint, see para.0004, see fig.10, 1004, see fig.6 & see para.0071); 
see para.0075 & see para.0080, which discusses VTEP 604C can extract destination host address…and look up that address in encapsulation table 700…to determine/select VTEP address 10.1.1.8 as destination tunnel endpoint, see fig.7, select VTEP 10.1.1.8  from table 700, see fig.10, 1004, see fig.6 & see para.0071); and 
encapsulating the packet with a source tunnel endpoint associated with the first MFE and the selected destination tunnel endpoint(see para.0081,which discusses VTEP 604C may forward the encapsulate packet to access switch 602A, see fig.10 & see para.0087, which shows receives, at an access switch…, the encapsulated packet from a host associated with the tunnel endpoint and encapsulate at the tunnel endpoint with a first source tunnel endpoint address and a destination tunnel endpoint address, thus encapsulating with source and destination endpoint 1002, see fig.10, 1006). 
As discussed above, although Chu 821 discloses VTEP as access switch table to store VTEP address for selecting one from it upon receiving a packet(see fig.6 & see fig.7), Chu 821 does not explicitly show the use of “group of MFEs (that form a bridge cluster)” as required by present claimed invention.  However, 
In particular, in the same field of endeavor, Hyoudou’975 teaches the use of determining (i) group of MFEs that form a bridge cluster(see fig.3, which shows node 201-i including VTEP with destination VTEP table 254-i, see fig.7, VTEP using destination table 254-I for determining a group of VTEPs with address as forward element, see fig.2, which shows that a group VTEP#1-3 form a bridge cluster, see fig.1 & para.0045, which discusses nodes 201-i (i=1 through 5) , see para.0050-0052, which discusses each of the VTEP # 1-5 has a destination VTEP table for performing encapsulation of packets, see fig.9, see para.00138 & see para.0143, which discusses packet processing unit-I [of the VTEP] uses the destination VTEP address to encapsulate the received packet and transmits the encapsulated packet to the responsible node, see fig.1-21).
In view of the above, having the system of Chu 821 and then given the well-established teaching of Hyoudou’975, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Chu 821 to include “CLAIMED LIMITATION” as taught by Hyoudou’975, since Hyoudou’975 stated in para.0009+ that such a modification would provide an efficient system that make it easy to realize a large scale configuration while using off-load function.
see fig.6 & see fig.7), Chu 821 does not explicitly show the use of “the MFEs of the group of MFEs that form the bridge cluster are configured to bridge packets to the remote network” as required by present claimed invention.  However, including “the MFEs of the group of MFEs that form the bridge cluster are configured to bridge packets to the remote network” would have been obvious to one having ordinary skill in the art as evidenced by Hyoudou’975.  
In particular, in the same field of endeavor, Hyoudou’975 teaches the use of the MFEs of the group of MFEs that form the bridge cluster are configured to bridge packets to the remote network (see fig.1-2, which cluster of VTEP to bridge packet to the remote network, see fig.7 & see para.0050, which discusses each of the VTEP # 1-5 with a destination VTEP table).
In view of the above, having the system of Chu 821 and then given the well-established teaching of Hyoudou’975, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Chu 821 to include “the MFEs of the group of MFEs that form the bridge cluster are configured to bridge packets to the remote network” as taught by Hyoudou’975, since Hyoudou’975 stated in para.0009+ that such a 
Regarding claim 23 and 33, Chu’821 discloses wherein the data compute node is on a first layer 2 network and the remote network is a second layer 2 network (see fig.6, which shows host 606c a first layer 2 network and host 606f associate with AS 602B is a remote network). 
Regarding claim 24 and 34, Chu’821 discloses wherein the first layer 2 network is a logical overlay network(see fig.6 & see para.0071) and the second layer 2 network is a virtual local area network (VLAN) network (see para.0027, which discusses network virtual allows multiple VMs to be attached to the physical network via respective VLANs where The VMs can be grouped according to their respective VLAN, and can communicate with other VMs as well as other devices on the internal or external network). 
Regarding claim 25, Chu’821 discloses wherein encapsulating the packet comprises using a tunneling protocol for encapsulation (see para.0025, which discusses VXLAN protocol to provide encapsulation fig.4 & 6, which shows using VTEP tunneling for encapsulation…, see para.0057). 
see fig.6 & see fig.7), Chu 821 does not explicitly show the use of “wherein selecting one of the tunnel endpoints comprises: calculating a hash of a set of packet header values of the packet; and based on the hash, assigning the set of packet header values to a particular one of the plurality of tunnel endpoints” as required by present claimed invention.  However, including “wherein selecting one of the tunnel endpoints comprises: calculating a hash of a set of packet header values of the packet; and based on the hash, assigning the set of packet header values to a particular one of the plurality of tunnel endpoints” would have been obvious to one having ordinary skill in the art as evidenced by Hyoudou’975.  
In particular, in the same field of endeavor, Hyoudou’975 teaches the use of selecting one of the tunnel endpoints comprises: calculating a hash of a set of packet header values of the packet (see para.0141, which discusses packet processing unit 231-i uses the destination MAC address of the received packet and the obtain VNI so as to calculate the hash value, see fig.14, which shows obtain hash value destination mac, transmission source mac and VLAN id); and based on the hash see para.0141, which discusses packet processing unit 231-i uses the destination MAC address of the received packet and the obtain VNI so as to calculate the hash value, see fig.14, which shows obtain hash value destination mac, transmission source mac and VLAN id), assigning the set of packet header values to a particular one of the plurality of tunnel endpoints(see fig.7-8, which shows assign destination MAC address and VIN values to a particular one of the VTEP).
In view of the above, having the system of Chu 821 and then given the well-established teaching of Hyoudou’975, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Chu 821 to include “wherein selecting one of the tunnel endpoints comprises: calculating a hash of a set of packet header values of the packet; and based on the hash, assigning the set of packet header values to a particular one of the plurality of tunnel endpoints” as taught by Hyoudou’975, since Hyoudou’975 stated in para.0009+ that such a modification would provide an efficient system that make it easy to realize a large scale configuration while using off-load function.
Regarding claim 27 and 36, as discussed above, although Chu 821 discloses VTEP as access switch table to store VTEP address for selecting one from it upon receiving a packet(see fig.6 & see fig.7), Chu 821 does not explicitly show the use of “wherein the set of packet header values comprises the destination address” as required by present claimed invention.  However, including “wherein the set of 
In particular, in the same field of endeavor, Hyoudou’975 teaches the use of wherein the set of packet header values comprises the destination address (see para.0141, which discusses packet processing unit 231-i uses the destination MAC address of the received packet and the obtain VNI so as to calculate the hash value, see fig.14, which shows obtain hash value using  destination mac, transmission source mac and VLAN id); and based on the hash see para.0141, which discusses packet processing unit 231-i uses the destination MAC address of the received packet and the obtain VNI so as to calculate the hash value, see fig.14, which shows obtain hash value using destination mac, transmission source mac and VLAN id), assigning the set of packet header values to a particular one of the plurality of tunnel endpoints(see fig.7-8, which shows assign destination MAC address and VIN values to a particular one of the VTEP).
In view of the above, having the system of Chu 821 and then given the well-established teaching of Hyoudou’975, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Chu 821 to include “wherein the set of packet header values comprises the destination address” as taught by Hyoudou’975, since 
Regarding claim 30, Chu’821 discloses transmitting the encapsulated packet onto a physical network between the tunnel endpoints(see para.0025, which discusses virtual network to be created and layer over physical network infrasturcture, 0027 and 0050, thus encapsulated packet onto a physical network between the tunnel endpoints). 
Claims 29 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US 2015/0124821) in view of Hyoudou et al (US 2016/0218975) and further in view of Roie Ben Haim (Route to cloud NSX and teaming policy may 2014).
Regarding claim 29 and 38, as discussed above, although Chu 821 discloses VTEP as access switch table to store VTEP address for selecting one from it upon receiving a packet (see fig.6 & see fig.7), Chu 821 does not explicitly show the use of “wherein a plurality of tunnel endpoints are associated with the first MFE, the method further comprising selecting the source tunnel endpoint from the plurality of tunnel endpoints” as required by present claimed invention.  However, including “wherein a plurality of tunnel endpoints are associated with the first MFE, the 
In particular, in the same field of endeavor, Roie Ben Haim teaches the use of wherein a plurality of tunnel endpoints are associated with the first MFE(see page 3 and 5 of 19, which shows VTEP1 and VTEP 2 as plurality of tunnel endpoints associated with NSX vSwitch as forward element), the method further comprising selecting the source tunnel endpoint from the plurality of tunnel endpoints(see page 5 of 19, which shows and discusses NSX vSwitch as forward element pick/select one (VTEP 1) of the VTEPs… to handle this traffic, see page 8-9 of  19).
In view of the above, having the combined system of Chu 821 and Hyoudou’975 and then given the well-established teaching of Roie Ben Haim it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Chu 821 and Hyoudou’975 to include “wherein a plurality of tunnel endpoints are associated with the first MFE, the method further comprising selecting the source tunnel endpoint from the plurality of tunnel endpoints” as taught by Roie Ben Haim, since Roie Ben Haim stated in page 3+ that such a modification would .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention: 
Thakkar et al (US 2015/0063364) teaches, se efig.2-3, which shows host with MFE and VMM, see para.0041, utilize tunnels between MFE 235-245 and MFEs located in gateway host 225 and 230.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474